

115 S126 IS: Repeal ID Act of 2017
U.S. Senate
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 126IN THE SENATE OF THE UNITED STATESJanuary 12, 2017Mr. Daines (for himself, Mr. Paul, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Real ID Act of 2005 to repeal provisions requiring uniform State driver’s licenses and
			 State identification cards, and for other purposes.
	
 1.Short titleThis Act may be cited as the Repeal ID Act of 2017. 2.Repeal of requirements for uniform State driver's licenses and State identification cards (a)RepealTitle II of the Real ID Act of 2005 (division B of Public Law 109–13) is amended by striking sections 201 through 205 (49 U.S.C. 30301 note).
			(b)Conforming amendments
 (1)Criminal codeSection 1028(a)(8) of title 18, United States Code, is amended by striking false or actual authentication features and inserting false identification features. (2)Intelligence Reform and Terrorism Prevention Act of 2004 (A)In generalSubtitle B of title VII of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) is amended by inserting after section 7211 the following:
						
							7212.Driver’s licenses and personal identification cards
 (a)DefinitionsIn this section: (1)Driver’s licenseThe term driver’s license means a motor vehicle operator’s license (as defined in section 30301(5) of title 49, United States Code).
 (2)Personal identification cardThe term personal identification card means an identification document (as defined in section 1028(d)(3) of title 18, United States Code) that has been issued by a State.
									(b)Standards for acceptance by Federal agencies
									(1)In general
 (A)Limitation on acceptanceNo Federal agency may accept, for any official purpose, a driver’s license or personal identification card newly issued by a State more than 2 years after the promulgation of the minimum standards under paragraph (2) unless the driver’s license or personal identification card conforms to such minimum standards.
 (B)Date for conformanceThe Secretary of Transportation, in consultation with the Secretary of Homeland Security, shall establish a date after which no driver’s license or personal identification card shall be accepted by a Federal agency for any official purpose unless such driver’s license or personal identification card conforms to the minimum standards established under paragraph (2). The date shall be as early as the Secretary determines it is practicable for the States to comply with such date with reasonable efforts.
										(C)State certification
 (i)In generalEach State shall certify to the Secretary of Transportation that the State is in compliance with the requirements of this section.
 (ii)FrequencyCertifications under clause (i) shall be made at such intervals and in such a manner as the Secretary of Transportation, with the concurrence of the Secretary of Homeland Security, may prescribe by regulation.
 (iii)AuditsThe Secretary of Transportation may conduct periodic audits of each State’s compliance with the requirements of this section.
 (2)Minimum standardsNot later than 18 months after the date of the enactment of this Act, the Secretary of Transportation, in consultation with the Secretary of Homeland Security, shall establish, by regulation, minimum standards for driver’s licenses or personal identification cards issued by a State for use by Federal agencies for identification purposes that shall include—
 (A)standards for documentation required as proof of identity of an applicant for a driver’s license or personal identification card;
 (B)standards for the verifiability of documents used to obtain a driver’s license or personal identification card;
 (C)standards for the processing of applications for driver’s licenses and personal identification cards to prevent fraud;
 (D)standards for information to be included on each driver’s license or personal identification card, including—
 (i)the person’s full legal name; (ii)the person’s date of birth;
 (iii)the person’s gender; (iv)the person’s driver’s license or personal identification card number;
 (v)a digital photograph of the person; (vi)the person’s address of principal residence; and
 (vii)the person’s signature; (E)standards for common machine-readable identity information to be included on each driver’s license or personal identification card, including defined minimum data elements;
 (F)security standards to ensure that driver’s licenses and personal identification cards are— (i)resistant to tampering, alteration, or counterfeiting; and
 (ii)capable of accommodating and ensuring the security of a digital photograph or other unique identifier; and
 (G)a requirement that a State confiscate a driver’s license or personal identification card if any component or security feature of the license or identification card is compromised.
 (3)Content of regulationsThe regulations required under paragraph (2)— (A)shall facilitate communication between the chief driver licensing official of a State, an appropriate official of a Federal agency and other relevant officials, to verify the authenticity of documents, as appropriate, issued by such Federal agency or entity and presented to prove the identity of an individual;
 (B)may not infringe on a State’s power to set criteria concerning what categories of individuals are eligible to obtain a driver’s license or personal identification card from that State;
 (C)may not require a State to comply with any such regulation that conflicts with or otherwise interferes with the full enforcement of State criteria concerning the categories of individuals that are eligible to obtain a driver’s license or personal identification card from that State;
 (D)may not require a single design to which driver’s licenses or personal identification cards issued by all States must conform; and
 (E)shall include procedures and requirements to protect the privacy rights of individuals who apply for and hold driver’s licenses and personal identification cards.
										(4)Negotiated rulemaking
 (A)In generalBefore publishing the proposed regulations required by paragraph (2) to carry out this title, the Secretary of Transportation shall establish a negotiated rulemaking process pursuant to subchapter IV of chapter 5 of title 5, United States Code (5 U.S.C. 561 et seq.).
 (B)Representation on negotiated rulemaking committeeAny negotiated rulemaking committee established by the Secretary of Transportation pursuant to subparagraph (A) shall include representatives from—
 (i)among State offices that issue driver’s licenses or personal identification cards; (ii)among State elected officials;
 (iii)the Department of Homeland Security; and (iv)among interested parties.
 (C)Time requirementThe process described in subparagraph (A) shall be conducted in a timely manner to ensure that— (i)any recommendation for a proposed rule or report is provided to the Secretary of Transportation not later than 9 months after the date of enactment of this Act and shall include an assessment of the benefits and costs of the recommendation; and
 (ii)a final rule is promulgated not later than 18 months after the date of enactment of this Act. (c)Grants to States (1)Assistance in meeting federal standardsBeginning on the date a final regulation is promulgated under subsection (b)(2), the Secretary of Transportation shall award grants to States to assist them in conforming to the minimum standards for driver’s licenses and personal identification cards set forth in the regulation.
 (2)Allocation of grantsThe Secretary of Transportation shall award grants to States under this subsection based on the proportion that the estimated average annual number of driver’s licenses and personal identification cards issued by a State applying for a grant bears to the average annual number of such documents issued by all States.
 (3)Minimum allocationNotwithstanding paragraph (2), each State shall receive not less than 0.5 percent of the grant funds made available under this subsection.
 (d)Extension of effective dateThe Secretary of Transportation may extend the date specified under subsection (b)(1)(A) for up to 2 years for driver’s licenses issued by a State if the Secretary determines that the State made reasonable efforts to comply with the date under such subsection but was unable to do so.
 (e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation for each of the fiscal years 2005 through 2009, such sums as may be necessary to carry out this section..
 (B)Effective dateSection 7212 of the Intelligence Reform and Terrorism Prevention Act of 2004, as added by subparagraph (A), shall take effect as if included in the original enactment of such Act on December 17, 2004.